Prospectus Supplement No. 1 Filed Pursuant to Rule 424(b)(3) To prospectus dated April 1, 2013 Registration Statement No. 333-180535 GEOVAX LABS, INC. Up to 9,539,562 Shares of Common Stock We are supplementing the prospectus dated April 1, 2013 covering the sale of up to 9,539,562 shares of our common stock, $0.001 par value, that may be sold from time to time by the selling stockholders named in the prospectus, to add certain information contained in our Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2013, which was filed with the Securities and Exchange Commission on May 1, 2013. This prospectus supplement supplements information contained in the prospectus dated April 1, 2013 and should be read in conjunction therewith, including any previous supplements and amendments thereto, which are to be delivered with this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus dated April 1, 2013, including any previous supplements and amendments thereto. Investing in our common stock involves certain risks.See “Risk Factors” beginning on page 3 of the prospectus dated April 1, 2013 for a discussion of these risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement in truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is May 2, 2013. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 1 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 Part 1 FINANCIAL INFORMATION Item 1Financial Statements RDGXBRLParseBegin GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Grant funds receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $444,854 and $429,804 at March 31, 2013 and December 31, 2012, respectively Other assets: Licenses, net of accumulated amortization of $231,356 and $228,856 at March 31, 2013 and December 31, 2012, respectively Deposits and other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Amounts payable to Emory University (a related party) 129,370 Total current liabilities Commitments (Note 4) Stockholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; Series A Convertible Preferred Stock, $1,000 stated value; 788 shares issued and outstanding at March 31, 2013 and December 31, 2012 Common stock, $0.001 par value, 40,000,000 shares authorized; 20,499,944 and 18,733,277 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, From Inception (June 27, 2001) to March 31, 2013 Grant revenue $ $ $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) ) Other income (expense): Interest income Interest expense - - ) Total other income Net loss $ ) $ ) $ ) Basic and diluted: Loss per common share $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 2 GEOVAX LABS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, From Inception (June 27, 2001) to March 31, 2013 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of preferred stock redemption value - - Stock-based compensation expense, including common stock issued for services Changes in assets and liabilities: Grant funds receivable ) ) Prepaid expenses and other current assets ) ) ) Deposits and other assets - - ) Accounts payable and accrued expenses ) Total adjustments ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment - - ) Proceeds from sale of property and equipment - - Net cash used in investing activities - - ) Cash flows from financing activities: Net proceeds from sale of common stock Net proceeds from sale of preferred stock - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of cash flow information: Interest paid $
